Citation Nr: 1747511	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-33 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left arm to include as a result of herbicide exposure or diabetes.

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This issue of service connection for peripheral neuropathy of the left arm was previously before the Board, and, in July 2016, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Left Arm

The Veteran contends that he is entitled to service connection for peripheral neuropathy of the left arm.  Unfortunately this matter must be remanded again prior to final disposition by the Board.

The Board previously remanded this matter in order to provide the Veteran with a VA examination in order to answer the following questions.  Is it at least as likely as not (50 percent or more) that the Veteran has a chronic left hand disability, to include peripheral neuropathy, as a result of either herbicide exposure or cold weather exposure during service.  Why or why not?  Is it at least as likely as not (50 percent or more) that the Veteran's peripheral neuropathy in his left hand began either during service or within one year of his separation from service.  Why or why not?   In so doing the examiner was instructed to address the Veteran's complaints of tingling and numbness in his hands in December 1969.  The Veteran was provided with a VA examination in substantial compliance with the Board's remand instructions in which the examiner opined that the Veteran's claimed condition was not caused by an in-service incurrence and did not manifest within one year of separation from service.

During the course of the AOJ's development however, the Veteran was granted service connection for diabetes.  This of course gave rise to whether the Veteran's peripheral neuropathy of the left arm was proximately due to or caused by the Veteran's previously service-connected diabetes.  The AOJ to its credit provided the Veteran with a VA examination in December 2016 in which the possibility of the relationship between the Veteran's peripheral neuropathy of the upper extremities and his diabetes was discussed.  The examiner opined that it was less likely than not that the Veteran's peripheral neuropathy of the upper extremities was most likely caused by his spinal disorders (which have not been granted service connection) rather than his previously service-connected diabetes.  Nevertheless, the examiner failed to opine whether or not the Veteran's peripheral neuropathy of the left arm - even if it was not caused by his diabetes - was aggravated by his diabetes.  In a July 2017 written argument, the Veteran's representative objected to the examiners failure to offer this opinion.  The Veteran's representative also alleged that the examiner failed to consider relevant medical records or provide an adequate rationale for the opinion.  Additionally, the Veteran submitted a private disability benefit questionnaire in June 2017 indicating that a determination could not be made whether the Veteran's neuropathy was related to his diabetes or his spinal symptoms.

Unfortunately, this matter must be remanded again for further development.  Once VA undertakes to provide the Veteran with an examination, VA must ensure that the examination is adequate to answer all pertinent medical questions reasonable raised by the record.  See Bar v. Nicholson, 21 Vet. App. 303 (2007).  As such, this matter needs to be remanded in order to determine whether the Veteran's peripheral neuropathy of the left hand was aggravated by his previously service-connected diabetes even if it was ultimately caused by another unrelated etiology.  

Additionally as discussed below, the Veteran has filed a notice of disagreement (NOD) in response to a rating decision denying his claims for service connection for cervical and lumbar spine disorders.  The AOJ has not issued a statement of case (SOC) responsive to the Veteran's NOD.  The Board finds that these claims are inextricably intertwined with the Veteran's claim for service connection for peripheral neuropathy of the left arm, because a June 2017 private disability benefit questionnaire and a December 2016 VA examination both suggested a relationship between the Veteran's peripheral neuropathy and his spinal disorders.  As such, this matter must also be remanded to avoid piecemeal appellate review of intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

As this matter is being remanded anyway, the examiner who conducted the December 2016 examination should be asked to comment on the Veteran's representative's objections to the examiner's opinion.

Neck and Back

The Veteran contends that he is entitled to service connection for spinal disorder impacting his neck and back.  In March 2017, the RO denied service connection for the Veteran's claimed conditions, and, in May 2017, the Veteran filed a NOD objecting to the RO's denial of these conditions.  The RO has failed to submit a SOC responsive to the Veteran's NOD.  Under these conditions, the Board has the authority to take special jurisdiction of these claims in order to order the issuance of a responsive SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that a relatively short time has passed since the receipt of the NOD and the date of this Board decision as well as the fact that VACOLS (the Boards electronic docketing system) notes that the RO is already scheduled to issue an SOC.  Thus normally the Board would decline to extend this jurisdiction in order to avoid bureaucratic redundancy.  In this particular case however, the Board cannot properly dispose of the pending issue of entitlement to service connection for peripheral neuropathy of the left arm based on the evidence of record without determining whether the Veteran's cervical or lumbar spine disorders are related to a period of service.  As for all other issues raised by the Veteran's May 2017 NOD or any other timely NOD for that matter, the Board defers to the AOJ's discretion in processing these claims at this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran with a VA examination in order to determine whether it is at least as likely as not (50 percent or more) that the neurological disorders impacting the Veteran's extremities including his left arm have been aggravated by any previously service-connected disorder including diabetes?  Why or why not?

2.  Arrange to provide an addendum opinion to the December 2016 VA examination discussing the significance of the objections raised by the Veteran's representative in the July 2017 written argument (available in VBMS: Receipt Date: 7/28/2017; Document Type: Correspondence).  If at all possible, this addendum opinion should be provided by the examiner who conducted the December 2016 examination.  If this is not possible, then the reasons why should be memorialized in the claims file and the opinion should be provided by another qualified VA examiner.

3.  Furnish the Veteran and his representative with a SOC pertaining to the following claims: entitlement to service connection for a neck condition; and entitlement to service connection for a back condition.  The Veteran should be appropriately-notified of the time limits to perfect his appeal of this issue.  These issues should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of an SOC.

4.  Then, readjudicate the issue of entitlement to service connection for peripheral neuropathy of the left arm.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

5.  Please note, that the Veteran's claim for service connection for peripheral neuropathy of the left arm is inextricably intertwined with his claims for service connection for his neck and back conditions.  As such, the Veteran's claim for service connection should not be returned to the Board unless the Veteran files a timely substantive appeal perfecting his claims for service connection for his claimed neck and back conditions OR the time period for the Veteran to perfect his claims for a neck and back condition has elapsed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




